DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/20/21 was filed on the mailing date of the application of 06/20/21. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 16-19, 22, 23-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al.(hereinafter “Bansal”, “Geo-Localization of Street Views with Aerial Image Databases”)..
	Regarding claim 11, 22 and 23, Bansal describes a method of directed capture of building imagery (sec. 3 1st para. lines 2-6), the method comprising: 
displaying, on an image capture device display, a building of interest subject from a first camera position (sec. 1 2nd para. lines 5-8 and shown in Fig. 4(b), in which images of captured building are displayed); 
overlaying a graphical guide associated with the building of interest subject at the first camera position (Fig. 4(b), in which a rectangular graphical guide is placed over building of interest from a first or initial image from a collection of images); 
receiving a first quality assessment of the building of interest subject in association with the graphical guide (sec. 2.3 1st para. lines 2-8 and sec. 2.3 3rd para. lines 1-12 and shown in the bottom left portion of Fig. 7, in which the quality of the match of the building image is determined using a graphical guide defined as a similarity patch); and 
capturing a first image of the building of interest subject based on the quality assessment (sec. 2.4 1st para. lines 7-15, in which better quality matches are captured and returned for viewing and bad quality matches are discarded).
Regarding claim 12, Bansal describes displaying, on an image capture device display, a building of interest subject from a second camera position (sec. 1 2nd para. lines 5-8 and shown in Fig. 4(b), in which a group of images of captured building are displayed, therefore any second subsequent image from the group serves as a second camera position); overlaying a second graphical guide associated with the building of interest subject at the second camera position (Fig. 4(b), in which a rectangular graphical guide is placed over building of interest from a second image from a collection of images); receiving a second quality assessment of the building of interest subject in association with the second graphical guide (sec. 2.3 1st para. lines 2-8 and sec. 2.3 3rd para. lines 1-12 and shown in the bottom left portion of Fig. 7, in which the quality of the match of the building image is determined using a graphical guide defined as a similarity patch); and capturing a second image of the building of interest subject based on the second quality assessment (sec. 2.4 1st para. lines 7-15, in which better quality matches are captured and returned for viewing and bad quality matches are discarded).
Regarding claims 16, 18, 26 and 27, Bansal describes wherein receiving the first quality assessment further comprises calculating a percentage of pixels obscuring the building of interest subject from the first camera position displayed within the image capture device display (sec. 2.3 3rd para. lines 12 and Figs. 7-10, in which the similarity score serves as the percentage of pixels that match the depicted buildings of interest, therefore also providing the amount of pixels that do not depict the buildings).
Regarding claims 17, 19, 28, 29 and 32, Bansal describes wherein receiving the first quality assessment further comprises receiving position change instructions for the image capture device (sec. 2.4 2nd para. lines 1-6, in which the position of the camera is changed in response to improve the matched quality of the image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Quan et al.(hereinafter “Quan”, US 2011/0181589).
Regarding claims 13 and 24, Bansal fails to teach further comprising creating a multidimensional building model from at least the first and second captured images. Quan teaches further comprising creating a multidimensional building model from at least the first and second captured images (0009 lines 10-20 and Fig. 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical guide of Bansal with the multidimensional building model of Quan because this modification would save computational resources through focusing computer graphics modeling resources on particular areas of higher quality of interest bordered by a graphical guide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-32 of the currently examined application (17/352,334) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,070,720. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 14(claim 11 incorporated by dependency) of the current application 17/352,334: “A method of directed capture of building imagery, the method comprising: displaying, on an image capture device display, a building of interest subject from a first camera position; overlaying a graphical guide associated with the building of interest subject at the first camera position…capturing a first image of the building of interest subject based on the quality assessment…calculating a percentage of façade pixels of the building of interest subject at the second camera position displayed within the image capture device display; determining a distance score of the façade pixels…”, though it is a slight variation from claim 1 of U.S. Patent 11,070,720: “A method of directed capture of building imagery, the method comprising: displaying, on an image capture device display, a building of interest subject from a first camera position; overlaying a graphical guide associated with the building of interest subject at the first camera position…and capturing a first image of the building of interest subject based on the first quality assessment.”, is similar in scope and would provide analogous determining the quality of captured building images. Table I listed below is provided to show which claims in the current application 17/352,334 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,070,720. Table II is provided below to show how the claimed limitations from claim 14 of the current application 17/352,334 maps to claim 1 of U.S. Patent 11,070,720.

TABLE 1
Current Application: 17/352,334
Claims 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32 
U.S. Patent: 11,070,720 
Claims    1,  2,   3,  4,   5,   6,   6,   8, 9,  10, 10, 11, 11, 12, 13, 14, 15, 16, 17, 18, 20, 18


TABLE II
Current Application: 17/352,334 (Claim 14)
U.S. Patent: 11,070,720 (Claim 1)
11. A method of directed capture of building imagery, the method comprising: 
displaying, on an image capture device display, a building of interest subject from a first camera position; 
overlaying a graphical guide associated with the building of interest subject at the first camera position;

14. The method of claim 12, wherein receiving the second quality assessment further comprises: calculating a percentage of facade pixels of the building of interest subject at the second camera position displayed within the image capture device display; determining a distance score of the façade pixels associated with the second camera position from a centroid of the image capture device display.
1.  A method of directed capture of building imagery, the method comprising: 
displaying, on an image capture device display, a building of interest subject from a first camera position; 
overlaying a graphical guide associated with the building of interest subject at the first camera position; 

calculating a percentage of façade pixels of the building of interest subject at the first camera position displayed within the image capture device display; 
determining a distance score of the façade pixels associated with the first camera position from a centroid of the image capture device display;

receiving a first quality assessment of the building of interest subject in association with the graphical guide; and
10	
receiving a first quality assessment of the building of interest subject comprising position change instructions for the image capture device based on the distance score in association with the graphical guide; and

capturing a first image of the building of interest subject based on the quality assessment.  

capturing a first image of the building of interest subject based on the first quality assessment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649